Citation Nr: 0604901	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  99-10 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for Survivors' and Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1956 to 
December 1978.  The appellant seeks benefits as the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied service connection for the 
veteran's cause of death and eligibility for Survivors' and 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code.  In September 2000, the Board 
remanded the claims for further development.  In February 
2003, the Board undertook additional development of the 
evidence as to the claims pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002), a regulation that was later invalidated.  See 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  The Board again remanded the claims 
in August 2003 and in April 2005.  The case is now before the 
Board for appellate review.


FINDINGS OF FACT

1.  All requisite notices and assistance to the appellant 
have been provided, and all evidence necessary for 
adjudication of the claims has been obtained.

2.  Many years after service, the veteran developed malignant 
melanoma, from which he died in April 1996.  This condition 
was not caused by any incident of service, including 
herbicide exposure during service.

3.  At the time of the veteran's death, service connection 
was not established for any disorders.

4.  The veteran did not die of a service-connected 
disability.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.312 (2005).

2.  The criteria for Dependents' Educational Assistance are 
not met.  38 U.S.C.A. §§ 3501, 3510 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for the Cause of the Veteran's Death

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2005).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2005).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2005).  

Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  A current 
disability must be related to service or to an incident of 
service origin.  "[A] veteran seeking disability benefits 
must establish...the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1322, 1326 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including malignant tumors, if they 
are shown to be manifest to a degree of 10 percent or more 
within one year following the veteran's separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2005). 

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 
Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

The veteran died in April 1996.  An April 1996 death 
certificate listed his cause of death as malignant melanoma.  
No autopsy was conducted. 

The veteran was not service-connected for any condition prior 
to his death.  The appellant contends that the veteran was 
exposed to Agent Orange while serving in Vietnam and 
Thailand, and that this exposure resulted in his 1993 
diagnosis of malignant melanoma in the right upper extremity, 
with unknown primary site, and subsequent diagnosis of 
metastatic malignant melanoma, from which he died.   

The Board notes that diseases associated with exposure to 
certain herbicide agents, listed in 38 C.F.R. § 3.309(e) 
(2005), will be considered to have been incurred in service 
under the circumstances outlined in that section even though 
there is no evidence of such disease during the period of 
service.  If a veteran was exposed to an herbicide agent 
during active military, naval or air service, the following 
diseases shall be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6)(iii) (2005) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) (2005) are also satisfied: chloracne or 
other acneform disease consistent with chloracne; Type II 
diabetes mellitus; Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancers of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma.  
38 C.F.R. § 3.309(e).  In addition, the United States Court 
of Appeals for the Federal Circuit has determined that an 
appellant is not precluded from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

A veteran who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975, shall be presumed to have been exposed 
to an herbicide agent, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  
The veteran in this case served on active duty from August 
1956 to December 1978.  A review of his service personnel 
records shows that while he received the Vietnam Service 
Medal, he did not serve in Vietnam.  For the periods from 
August 1970 to October 1971, and from January 1974 to 
November 1974, the veteran served in Thailand.  His Form DD-
214 specifically states that while the veteran had service in 
Indochina, he did not have service in Vietnam or Korea.  
Other service personnel records show that his only service 
outside the continental United States was in Tripoli, Libya, 
from April 1957 to October 1958, and in Puerto Rico from 
January 1966 to January 1969.  Members of the United States 
armed forces serving in Thailand between July 1965 and March 
1973 who served in direct support of operations in Vietnam 
were eligible for the Vietnam Service Medal.  Thus, although 
the veteran's service in Thailand made him eligible to 
receive the Vietnam Service Medal, there is no evidence that 
he served in Vietnam, in the waters offshore Vietnam, or 
under conditions of service involving duty or visitation in 
the Republic of Vietnam for the purposes of the regulation 
governing the presumption of service connection for certain 
diseases due to herbicide exposure.  The Board notes that, in 
support of her claim, the appellant has submitted a series of 
articles which support an allegation of herbicide use in 
Thailand during the period of the Vietnam War.  However, 
presumptive service connection has only been established for 
the use of herbicide agents in Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).  Finally, an April 2003 response from the 
National Personnel Records Center indicates that there is no 
record of the veteran's exposure to herbicides in service.  
The Board thus finds that the veteran was not presumptively 
exposed to herbicides during his military service.

Even had the veteran served in Vietnam or otherwise been 
shown to have been exposed to Agent Orange, he was not 
diagnosed with a disease that has presumptively been 
determined to be associated with exposure to herbicide 
agents.  The veteran in this case was diagnosed with 
malignant melanoma in the dermis and subcutaneous tissue, of 
unknown primary site.  This metastasized to his lungs, and 
eventually led to carcinomatosis and his ultimate demise.  
The veteran's malignant melanoma was a skin cancer, a disease 
which has specifically been determined to have no positive 
association with exposure to herbicides.  See Fed. Reg. 
42,600 (June 24, 2002).  The Secretary of Veterans Affairs, 
under the authority granted by the Agent Orange Act of 1991, 
has determined that presumptive service connection skin 
cancer based upon exposure to Agent Orange is therefore not 
warranted.  Id.  Accordingly, the Board finds that even had 
the veteran served in Vietnam, presumptive service connection 
would not have been warranted because he was not diagnosed 
with a disease which has been shown to have a positive 
association with exposure to herbicides.  The appellant 
contends that the veteran had soft tissue sarcoma and lung 
cancer, both of which have been shown to have a positive 
association with exposure to herbicides.  However, the record 
indicates that the veteran had malignant melanoma which 
metastasized to his lungs, rather than a respiratory cancer 
of the lungs, and does not reflect that he was ever diagnosed 
with soft tissue sarcoma.  Thus, even had the veteran served 
in Vietnam, presumptive service connection would not be 
warranted because the veteran was never diagnosed with a 
disease which has been shown to have a positive association 
with exposure to herbicides.  

In evaluating whether the veteran is otherwise entitled to 
presumptive service connection, the Board notes that he was 
diagnosed with malignant melanoma in 1993.  This diagnosis 
was made many years after his separation from service.  
Accordingly, entitlement to service connection for the cause 
of the veteran's death on a presumptive basis is not 
warranted in this instance because his malignant melanoma was 
not shown within the applicable presumptive period following 
his separation from service.  See 38 C.F.R. § 3.309.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984), does not preclude establishment of service 
connection with proof of actual direct causation.  See 
Combee, supra.

The Board has, however, determined that the veteran's fatal 
malignant melanoma, and complications associated with this 
disease, are not otherwise linked to his service, and that 
service connection based on direct causation for the cause of 
the veteran's death is not warranted either.

As an initial matter, the Board notes that according to the 
National Personnel Records Center (NPRC), the vast majority 
of the veteran's service records are unavailable.  When a 
veteran's records have been determined to have been 
destroyed, or are missing, VA has an obligation to search for 
alternative records that might support the veteran's case.  
See Cuevas v. Principi, 3 Vet. App. 542 (1992).  In this 
case, three attempts were made to secure the veteran's 
service medical records.  However, each of these requests for 
information received a negative response.

The available service medical records do not show that he 
developed malignant melanoma or any other skin disorders 
during service.  Additionally, there is no medical evidence 
of such disease until 15 years after separation from service.  
The United States Court of Appeals for the Federal Circuit 
has determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  See Degmetich, supra; Rabideau, supra.  
In this case, there is no competent evidence establishing a 
direct medical nexus between military service and the 
veteran's malignant melanoma.

The Board has considered the appellant's assertions that the 
veteran's malignant melanoma was related to his military 
service.  The appellant, however, as a layperson, is not 
competent to give a medical opinion on diagnosis or etiology 
of a disorder.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Similarly, the statements 
submitted in August 1998 and in January 1999 by the veteran's 
son, who is a Registered Nurse, asserting that the veteran's 
illness was due to Agent Orange exposure in service, are of 
little probative value, given that there is no indication 
that he reviewed the veteran's claims file, the veteran did 
not serve in Vietnam, and that there is no indication that 
the veteran was exposed to Agent Orange.

The Board is aware that it has a heightened obligation to 
explain its findings and conclusions where service medical 
records have been lost or destroyed.  Pruitt v. Derwinski, 2 
Vet. App. 83 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  In this case, the Board finds that VA has met 
this heightened duty, as multiple attempts to locate records 
were made.  

In this case, the weight of the credible evidence indicates 
that the veteran's fatal malignant melanoma developed many 
years after service, and was not caused by any incident of 
service, including herbicide exposure.  There is no medical 
evidence which relates the veteran's cause of death to his 
service, aside from an opinion relating his cause of death to 
exposure to Agent Orange, which the Board has determined to 
be of little probative value, given that the veteran did not 
serve in Vietnam and was not otherwise shown by the evidence 
of record to have been exposed to herbicide agents during 
service.  Thus, there is no basis for service connection for 
the cause of the veteran's death.  As the preponderance of 
the evidence is against the appellant's claim for service 
connection for the cause of the veteran's death, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Entitlement to Dependents' Educational Assistance

Chapter 35 of 38 U.S.C.A. provides for educational assistance 
for all eligible persons.  38 U.S.C.A. § 3510 (West 2002).  
Generally, an eligible person is a child or surviving spouse 
of a person who died of a service-connected disability; or a 
child, spouse, or surviving spouse of a person has, or died 
from, permanent, total disability resulting from a service-
connected disability.  38 U.S.C.A. § 3501(a) (West 2002).

In this case, at the time of his death, the veteran was not 
service-connected for any disabilities.  Therefore, he had no 
permanent, total service-connected disability.  As discussed 
above, the evidence does not show that the veteran died from 
a service-connected disability.  Accordingly, the appellant 
is not an eligible person as defined by statute for purposes 
of establishing entitlement to Dependents' Educational 
Assistance.  Accordingly, the claim must be denied for lack 
of legal merit.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) 
(where law is dispositive, not evidence, the appeal should be 
terminated for lack of legal merit or entitlement); Luallen 
v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in April 2003 and 
June 2004; a rating decision in March 1999; a statement of 
the case in April 1999; and supplemental statements of the 
case in December 2004 and September 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.







	(CONTINUED ON NEXT PAGE)


ORDER


Service connection for the cause of the veteran's death is 
denied.

Entitlement to Dependents' Educational Assistance benefits 
under Chapter 35 of Title 38 of the United States Code is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


